 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CRAIG HUCKABEE,                            Case No. 1:09-cv-00749-DAD-BAM (PC)
12                      Plaintiff,                      ORDER SETTING DISCOVERY AND
                                                        DISPOSITIVE MOTION DEADLINES
13          v.
                                                        Discovery Deadline: January 21, 2019
14   MEDICAL STAFF AT CSATF, et al.,                    Dispositive Motion Deadline: March 22, 2019
15                      Defendants.
16

17          Plaintiff Anthony Craig Huckabee (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s fifth amended complaint against Defendants Wu, Jimenez, and McGuinness for

20   deliberate indifference to Plaintiff’s serious medical needs in violation of the Eighth Amendment.

21   Specifically, Plaintiff’s claims are against: (1) Defendant Wu for reducing the strength of

22   Plaintiff’s prescription eye drops on December 21, 2004; (2) Defendant Jimenez for assuring

23   Plaintiff that he would personally handle Plaintiff’s refill request for his eye drops on July 12, 14,

24   and 18, 2005, but the medication was not refilled; and (3) Defendant McGuinness, who was

25   aware of the delay in Plaintiff’s glaucoma medication in May 2005 and February 2006. (ECF

26   Nos. 272, 274.)

27          On June 13, 2018, the Court vacated the discovery and dispositive motion deadlines in

28   order to resolve the pending motion for summary judgment based on Plaintiff’s failure to exhaust
                                                       1
 1   administrative remedies for his claims against all defendants. (ECF No. 269.) The motion for

 2   summary judgment was granted in part and denied in part pursuant to the District Judge’s order of

 3   September 30, 2018. (ECF No. 274.)

 4          Accordingly, the Court finds it appropriate and necessary to reset the discovery and

 5   dispositive motion deadlines. Fed. R. Civ. P. 16.

 6          Based on the foregoing, IT IS HEREBY ORDERED that:

 7          1. The deadline for the completion of all discovery, including filing all motions to

 8               compel discovery, shall be January 21, 2019. Absent good cause, discovery motions

 9               will not be considered if filed after the discovery deadline. Therefore, discovery

10               requests and deposition notices must be served sufficiently in advance of the discovery

11               deadline to permit time for a response and time to prepare and file a motion to compel.

12          2. The deadline for filing all dispositive motions (other than a motion for summary

13               judgment for failure to exhaust) shall be March 22, 2019.

14          3. Any request for an extension of these deadlines must be filed on or before the

15               expiration of the deadline. However, the parties are advised that an extension of time

16               will only be granted upon a clear showing of good cause.

17
     IT IS SO ORDERED.
18

19      Dated:     October 24, 2018                           /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
